DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have ben fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10 – 13, 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunnell et al. (US 2016/0059672).
Regarding Claims 1, 11, and 16:
Bunnell et al. teaches a coolant pump module for an engine, comprising: a module housing (via pump 106, which houses multiple passages shown in Fig 2) having a set of integrated passages, the set of integrated passages include at least: a first passage (via 118) for fluid flow from a radiator (104); a second passage (via 110) for fluid flow from the engine (24); a third passage (via 120) for fluid flow to the engine; and a fourth passage (via 136) for return flow from a surge tank (112) of the cooling circuit; a thermostat (110) coupled to the module housing in proximity to the first passage and the second passage; and a pump (106) mounted to the module housing for moving a coolant through a cooling circuit of the engine.
	Regarding Claim 4:
Bunnell et al. teaches the set of integrated passages further comprises an internal passage between the thermostat and an inlet of the pump (fig 2, via pump 106).
	Regarding Claim 10:
Bunnell et al. teaches the set of integrated passages includes an auxiliary passage (via 114) for fluid flow received from auxiliary components via an auxiliary port of the module housing.
	Regarding Claim 12:
Bunnell et al. teaches the thermostat increases an amount of fluid from the second coolant flow combined with the first coolant flow as the temperature increases (via 110).
	Regarding Claim 13:
Bunnell et al. teaches the thermostat inhibits the second coolant flow until the temperature reaches a start-to-open temperature (paragraph 0003).
	Regarding Claim 17:
Bunnell et al. teaches the bypass passage is in fluid communication with the pump inlet passage and the radiator passage is in fluid communication with the pump inlet passage when the thermostat is open (Fig 2).
	Regarding Claim 18:
Bunnell et al. teaches a flow from the radiator passage and a flow from the bypass passage mixes in the pump inlet passage in proximity to the thermostat (Fig 2).

Allowable Subject Matter
Claims 2 – 3, 5 – 9, 14 – 15, 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747